COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Connie Rogge, Individually and as heir of Richard Hollas Rogge,
                          Richard Rogge, Individually and as Heir of Richard Hollas Rogge and
                          Richard Rogge as Administrator of the Estate of Richard Hollas Rogge
                          v. The City of Richmond, Texas

Appellate case number:    01-14-00866-CV

Trial court case number: 11-DCV-194261

Trial court:              268th District Court of Fort Bend County

Date motion filed:        October 14, 2016

Party filing motion:      Appellants, Connie Rogge, Individually and as heir of Richard Hollas
                          Rogge, Richard Rogge, Individually and as Heir of Richard Hollas
                          Rogge and Richard Rogge as Administrator of the Estate of Richard
                          Hollas Rogge v. The City of Richmond, Texas


       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                       Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Lloyd

Keyes, J., dissenting from the denial of rehearing.


Date: January 10, 2017